Lundberg Stratton, J.,
concurring.
{¶ 11} I write separately to explain my concurrence in the majority’s opinion. Normally, one incident giving rise to the charges in this complaint would not have warranted an indefinite suspension. But when a respondent fails to respond to the complaint, he leaves us little choice, as his conduct demonstrates a flagrant disregard for the disciplinary process. Therefore, I concur in the indefinite suspension.
Bruce A. Campbell, Bar Counsel, and Jill M. Snitcher McQuain, Assistant Bar Counsel; Schottenstein, Zox & Dunn and Bridgette C. Roman, for relator.